DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant's arguments filed 06/15/2022 have been fully considered but they are not persuasive. 
	The examiner respectfully disagrees with the applicant's arguments that "Heaton fails to reveal the technical features "the moveable plate has at least one rotation center axis tilted with respect to a center line that extends in the longitudinal direction and passes through the center of the movable plate in the lateral direction in the plan view"
	Shown in FIG. 2 of the annotated figure of Heaton is a center line axis that passes through a moveable plate (20) or (30) at the center of the plate. When the plate is rotated shown in FIG. 2 a rotation center axis is created at the end of the bed which is at a lower elevation than the center line axis. Therefore, Heaton reads on the prior art as currently claimed. The examiner notes that the claim does not necessarily say that the moveable plate has a shape in an uninflated form or in its natural state. Thus, the moveable plates of Heaton are capable of having this specific shape due to the insertion of the bladders which would naturally cause the moveable plates of Heaton to have a tilted axis due to the wedge-like shape of the bladders. Furthermore, such a feature is not patentable over the prior art because it is well within one skill in the art to modify the shape of Heaton to have the shape as claimed in its natural form in order to facilitate the placement/removal of the bladders when it becomes necessary to replace bladders (40, 42) due to wear and tear. The examiner also respectfully disagrees with the argument that modifying Heaton’s moveable plates to have the shapes would cause the bladders to malfunction. One doesn’t necessarily need to have a 45 degree angle tilt but a tilt big enough to allow for the insertion of the bladders without having to lift the plates and then insert the bladders inside so that when they are inflated, the integrity of the rotation of the plates is still maintained. Furthermore, such a challenge can easily be overcome by inserting a bladder that inflates at a greater height and the shape can be maintained by a biasing mechanism that allows the plate to maintain the shape into its hinges. 
	The applicant further argues rejected claim 6 and states that Ooba does not teach “the first rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the direction with respect to the center line in the plan view, and the second rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the another direction with respect to the center line in the plan view”. The examiner would like to clarify that the combination of Heaton, Flick, and Ooba read on this limitation. Heaton and Flick together both disclose the structural elements required in claims 1 and 6. Ooba merely teaches the angle of rotation between 0 and 80 degrees which clearly overlaps with the claimed range in claim 6. Thus, Ooba is being used to teach the claimed range of 6 and is a valid combination with the references currently disclosed. 
.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 9, 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7346951 issued to Heaton in view of U.S. Publication No. 20090106898 issued to Flick.

Regarding claim 1,
	Heaton discloses a mattress, (Heaton: FIG. 1 (100)) comprising: a movable part, (Heaton: FIG. 3 (10)) comprising a rotatably movable plate  (Heaton: FIG. 4 (20, 30)) and an actuator for rotating the movable plate; (Heaton: FIGS. 4-5 (40, 42)) a mattress body, (Heaton: FIG. 1 (100)) comprising a first mattress part disposed above the movable part, (Heaton: FIG. 1 (100)) … wherein the first mattress part is configured to be rotated upward about a predetermined rotation axis by the movable part. (Heaton: FIG. 3-4) wherein the movable plate has a shape having a lateral direction and a longitudinal direction, and the movable plate has a rotation center axis tilted with respect to a center line that extends in the longitudinal direction and passes through a center of the movable plate in the lateral direction in the plan view, wherein the at least one rotation center axis is tilted at an angle with respect to the center line, and the angle is more than 0 degree and is less than 90 degrees. (Heaton: see annotated figure below, either moveable plate (20) or (30) would read on this limitation because when one of the bladders is inflated, (20) or (30) both would have a center line that is tilted with respect to the rotation center axis shown below. The examiner further notes that (30) is naturally tilted with respect to both (20) and (12) because it is a diagonal connecting plate that rotates about (32) in FIG. 3 or (34) depending on which bladder (40) or (42) is being inflated.)


    PNG
    media_image1.png
    491
    598
    media_image1.png
    Greyscale

	Heaton does not appear to disclose and a second mattress part provided separately from the first mattress part and disposed to surround the first mattress part in a plan view.
	However, Flick discloses a second mattress part provided separately from the first mattress part and disposed to surround the first mattress part in a plan view. (Flick: FIGS. 9-10 (12) surrounds (310) which may be interpreted as a first and second mattress part respectively.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heaton to have a second mattress part surrounding the first mattress part as taught by Flick since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179 and the modification would have simply allowed for a person being rotated to have a preventive measure from being rolled off the mattress accidently and would have decreased the weight of the mattress in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 2,
	The Heaton/Flick combination discloses the mattress as claimed in claim 1, wherein the mattress body has a rectangular shape having a lateral direction and a longitudinal direction, (Heaton: FIG. 1 (100)) and the second mattress part is disposed on both ends of the mattress body in the lateral direction to sandwich the first mattress part in the plan view. (Flick: FIGS. 8- 10 see how (12) surrounds (310))

Regarding claim 3,
	The Heaton/Flick combination discloses the mattress as claimed in claim 1, wherein the second mattress part is configured so as not to rotate. (Flick: FIGS. 8-10 (12) does not rotate)

Regarding claim 5,
	The Heaton/Flick combination discloses the mattress as claimed in claim 1, wherein the at least one rotation center axis of the movable plate comprises a first rotation center axis and a second rotation center axis, the first rotation center axis, in the plan view, is tilted in a direction with respect to a center line that extends in a longitudinal direction and passes through a center of the movable plate in a lateral direction, and the second rotation center axis, in the plan view, is tilted in another direction with respect to the center line that extends in the longitudinal direction and passes through the center of the movable plate in the lateral direction wherein the first rotation center axis is tilted at an angle with respect to the center line, the angle is more than 0 degree and is less than 90 degrees, and the second rotation center axis is tilted at an angle with respect to the center line, the angle is more than 0 degree and is less than 90 degrees. (Heaton: see annotated figure in claim 1 as well as FIGS. 4-5 which show different rotation center axes in which the movable plate is able to rotate with respect to the center line. In FIG. 4 the rotation center axis would be present on the side where (12) meets (30) and in FIG. 5 the rotation center axis would be present on the side where (30 meets (20). The center axis would be tilted with respect to either one of these rotation axis in these moveable plates (20, 30) as discussed above. )

Regarding claim 9, 
	The Heaton/Flick combination discloses the mattress as claimed in claim 1, wherein the first mattress part is disposed on a center line that extends in a longitudinal direction of the mattress body and passes through a center of the mattress body in a lateral direction. (Flick: FIGS. 8-10 see how first mattress part (310) extends in a longitudinal direction of the mattress body (12))

Regarding claim 13,
	 The Heaton/Flick combination discloses the mattress as claimed in claim 1, wherein the actuator comprises a first inflatable/contractible bag that is inflatable and contractible through supplying or exhausting of gas, (Heaton: FIG. 4 (40) see also col.6 lines 10-21) and the movable plate is configured to adjust a rotation angle through supplying or exhausting of the gas to and from the first inflatable/contractible bag. (Heaton: FIG. 5 see how plate (20) adjusts to the rotation angle through the supplying of gas i.e. air)


Regarding claim 17,
	The Heaton/Flick combination discloses the mattress as claimed in claim 13, further comprising a second inflatable/contractible bag (Heaton: FIG. 3 (42)) that is inflatable and contractible through supplying or exhausting of gas, (Heaton: FIGS. 3-5 see how (42) inflates and deflates in each figure.) wherein the second inflatable/contractible bag is disposed near the first mattress part on a side on which a foot of a person is placed in a longitudinal direction of the mattress body, (Heaton: FIG. 1 (42) is near the side of a mattress which a foot of a person can be placed. The examiner notes that either side of the mattress can be used for placement of a foot depending on user preference) and is configured to be provided below the second mattress part and supplied with the gas during rotation of the first mattress part. (Flick: 9 shows bladders (80, 82) supplied below the second mattress part)

Claims 6-8, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaton and Flick in view of U.S. Publication No. 20140245539 issued to Ooba.

Regarding claim 6,
	The Heaton/Flick combination discloses the mattress as claimed in claim 5, wherein the first rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the direction with respect to the center line in the plan view, and the second rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the another direction with respect to the center line in the plan view.
	Neither reference appears to disclose wherein the first rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the direction with respect to the center line in the plan view, and the second rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the another direction with respect to the center line in the plan view.
	However, Ooba discloses wherein the first rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the direction with respect to the center line in the plan view, and the second rotation center axis is tilted at a tilting angle of 10 degrees or more and 15 degrees or less in the another direction with respect to the center line in the plan view. (Ooba: [0116] “By adjusting the quantity of the air supplied to an air bag, the angle of gradient of a slope can be adjusted in angle from 0.degree. to 80.degree. When you are sleeping on your stomach especially, in angle from 0.degree. to 30.degree. is suitable for an angle of gradient.)
	The examiner would like to clarify that the combination of Heaton, Flick, and Ooba read on this limitation. Heaton and Flick together both disclose the structural elements required in claims 1 and 6. Ooba merely teaches the angle of rotation between 0 and 80 degrees which clearly overlaps with the claimed range “ 10 to 15 degrees” in claim 6.
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Heaton, as modified, to rotate at a tilting angle of 10 degrees or more and 15 degrees or less as taught by Ooba which discloses a broader range that overlaps with the claimed range, for the purposes of relieving a person of bed sores or to alleviate sleep apnea or to help a person get out of bed in which one of ordinary skill in the art would have recognized as a predictable result.

Regarding claim 7,
	The Heaton/Flick/Ooba combination discloses the mattress as claimed in claim 5, wherein the movable plate comprises a first plate member (Heaton: FIG. 3 (20)) and a second plate member which is disposed below the first plate member (Heaton: FIG. 3 (30)) and rotatably connected with the first plate member by the first rotation center axis. (Heaton: FIGS. 4-5 see also col. 4 lines 55-64 the first plate member is connected to the second plate via hinges (34)) 

Regarding claim 8,
	The Heaton/Flick/Ooba combination discloses the mattress as claimed in claim 7, further comprising a third plate member (Heaton: FIG. 4 (12)) which is disposed below the second plate member (Heaton: FIG. 3 (30)) and rotatably connected with the second plate member by the second rotation center axis different from the first rotation center axis, (Heaton: FIG. 3 (32)) wherein the first plate member, the second plate member, and the third plate member are disposed to overlap each other in the plan view. (Heaton: FIG. 3 all the plate members (12), (30) and (32) overlap one another in plan view.)

Regarding claim 14,
	The Heaton/Flick combination discloses the mattress as claimed in claim 13, wherein a maximum tilting angle of the first mattress part is 20 degrees or more and 60 degrees or less with respect to a horizontal plane.
	Neither reference appears to disclose wherein a maximum tilting angle of the first mattress part is 20 degrees or more and 60 degrees or less with respect to a horizontal plane.
	However, Ooba discloses wherein a maximum tilting angle of the first mattress part is 20 degrees or more and 60 degrees or less with respect to a horizontal plane. (Ooba: [0116] “By adjusting the quantity of the air supplied to an air bag, the angle of gradient of a slope can be adjusted in angle from 0.degree. to 80.degree. When you are sleeping on your stomach especially, in angle from 0.degree. to 30.degree. is suitable for an angle of gradient.)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator of Heaton, as modified, to rotate at a tilting angle of 10 degrees or more and 15 degrees or less as taught by Ooba which discloses a broader range that overlaps with the claimed range, for the purposes of relieving a person of bed sores or to alleviate sleep apnea or to help a person get out of bed in which one of ordinary skill in the art would have recognized as a predictable result.


Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaton and Flick in view of U.S. Publication No. 20150296993 issued to Boyd.

Regarding claim 10,
	The Heaton/Flick combination discloses the mattress as claimed in claim 1.
	Heaton, as modified, does not appear to disclose wherein the first mattress part has a shape having a lateral direction and a longitudinal direction, a length of the first mattress part in the longitudinal direction is a half or less of a length of the mattress body, and in a longitudinal direction of the mattress body, and the first mattress part is disposed on a side on which a head part of a person is placed in the longitudinal direction of the mattress body.
	However, Flick discloses wherein the first mattress part has a shape having a lateral direction and a longitudinal direction, (Flick: FIGS. 8-10 (310)) … and the first mattress part is disposed on a side on which a head part of a person is placed in the longitudinal direction of the mattress body. (Flick: FIGS. 8-10 the examiner notes that either side can be used to place the head part of a person)
	Neither reference does not appear to disclose a length of the first mattress part in the longitudinal direction is a half or less of a length of the mattress body, and in a longitudinal direction of the mattress body,
	However, Boyd discloses a customizable mattress having a second mattress part (Boyd: FIG. 2 (22)) with a plurality of support elements i.e. first mattress part (Boyd: FIG. 2 (38)) which are customizable in length (Boyd: [0037] “The elongate support elements 38 are sized and shaped so that there are at least three, and more preferably at least twelve, elongate support elements in series between the head 24 and the foot 26 of the frame 22.” Wherein one section of (38) i.e. if the length is 1/3 the length of the mattress body may be interpreted as a second mattress part having a length that is less than half the length of the mattress body)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress body of Heaton, as modified, to have a first mattress part that is in a direction of half or less of a length of a mattress body as taught by Boyd in order to make the mattress more modular and customizable to ensure comfortability of a user lying on the mattress.
	In addition, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 11,
	The Heaton/Flick combination discloses the mattress as claimed in claim 1.
	Neither reference appears to disclose wherein the first mattress part has a maximum length in a lateral direction that is two thirds of a length of the mattress body in a lateral direction of the mattress body.
	However, Boyd discloses a customizable mattress having a second mattress part (Boyd: FIG. 2 (22)) with a plurality of support elements i.e. first mattress part (Boyd: FIG. 2 (38)) which are customizable in length (Boyd: [0037] “The elongate support elements 38 are sized and shaped so that there are at least three, and more preferably at least twelve, elongate support elements in series between the head 24 and the foot 26 of the frame 22.” Wherein one section of (38) i.e. if the length is 1/3 the length of the mattress body may be interpreted as a second mattress part having a length that is less than half the length of the mattress body)
	It would have been obvious for one having ordinary skill in the art to modify the mattress body of Heaton, as modified, to have a first mattress part that is in a direction of half or less of a length of a mattress body as taught by Boyd in order to make the mattress more modular and customizable to ensure comfortability of a user lying on the mattress.
	In addition, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 12,
	 The Heaton/Flick combination discloses the mattress as claimed in claim 1.
	Neither reference appears to disclose wherein the first mattress part has a maximum length in a lateral direction that is 200 mm or more and 450 mm or less.
	However, Boyd discloses a customizable mattress having a second mattress part (Boyd: FIG. 2 (22)) with a plurality of support elements i.e. first mattress part (Boyd: FIG. 2 (38)) which are customizable in length (Boyd: [0037] “The elongate support elements 38 are sized and shaped so that there are at least three, and more preferably at least twelve, elongate support elements in series between the head 24 and the foot 26 of the frame 22.” Wherein one section of (38) i.e. if the length is 1/3 the length of the mattress body may be interpreted as a second mattress part having a length that is less than half the length of the mattress body)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the mattress body of Heaton, as modified, to have a first mattress part that has a length of 200 mm or more or 450 mm or less as taught by Boyd in order to make the mattress more modular and customizable to ensure comfortability of a user lying on the mattress.
	In addition, it has been held in In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaton and Flick in view of U.S. Publication No. 20120317717 issued to Matschurek.

Regarding claim 15,
	The Heaton/Flick combination discloses the mattress as claimed in claim 13… and a control part for controlling the supplying and exhausting of the gas to and from the first inflatable/contractible bag, (Heaton: col. 6 lines 18-21)
	Neither reference appears to disclose further comprising: an angle sensor for measuring the rotation angle of the movable plate; and a control part for controlling the supplying and exhausting of the gas to and from the first inflatable/contractible bag, wherein the control part is configured to control the supplying and exhausting of the gas to and from the first inflatable/contractible bag based on the angle measured by the angle sensor.
	However, Matschurek discloses an angle sensor (Matschurek: FIG. 3 (7)) for measuring the rotation angle (Matschurek: [0038] “c) determination of a current inclined position from the output signal of a sensor, wherein the output signal represents the respective angle between the transverse axis and the horizontal,” wherein the examiner notes that the sensor in Matschurek is used for measuring the rotation angle of the bladder) of the movable plate; (The examiner notes with respect to the location of the sensors in FIG. 3 of Matschurek the sensors when implemented into Heaton would otherwise measure the position of the movable plate) and a control part for controlling the supplying and exhausting of the gas to and from the first inflatable/contractible bag, wherein the control part is configured to control the supplying and exhausting of the gas to and from the first inflatable/contractible bag based on the angle measured by the angle sensor. (Matschurek: [0038-0040] which an electronic control device may be interpreted as a control part. Refer also to FIG. 10 (11) in how all the parts are linked to the controller including sensors (7) and (9) as well as [0089], [0092-[0093]])
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heaton, as modified, with a controller programmed to respond to output angles of an angle sensor as taught by Matschurek since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for more control of the bladders by indicating which angle is preferred by a user in which one of ordinary skill in the art would have recognized as a predictable result.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heaton and Flick in view of U.S. Patent No. 6212718 issued to Stolppman

Regarding claim 16,
	The Heaton/Flick combination discloses the mattress as claimed in claim 13.
	Neither reference appears to disclose further comprising: a pressure sensor for measuring a pressure in the first inflatable/contractible bag; and a control part for controlling the supplying and exhausting of the gas to and from the first inflatable/contractible bag, wherein the control part is configured to perform control to stop the supplying of the gas to the first inflatable/contractible bag in a case where the pressure in the first inflatable/contractible bag measured by the pressure sensor exceeds a predetermined upper limit value and stop exhausting the gas from the first inflatable/contractible bag in a case where the pressure in the first inflatable/contractible bag measured by the pressure sensor drops below a predetermined lower limit value.
	However, Stolpmann discloses a pressure sensor for measuring a pressure (Stolpmann: FIG. 6 (178, 180, 182) see also col. 10 lines 66-67 and col. 11 lines 1-24) in the first inflatable/contractible bag; (Stolpmann: FIG. 2 (70, 72, 74, 76)) and a control part (Stolpmann: FIG. 6 (184)) for controlling the supplying and exhausting of the gas to and from the first inflatable/contractible bag, (Stolpmann: see claim 29 and col. 16 lines 39-49) wherein the control part is configured to perform control to stop the supplying of the gas to the first inflatable/contractible bag in a case where the pressure in the first inflatable/contractible bag measured by the pressure sensor exceeds a predetermined upper limit value (Stolpmann: FIG. 9b wherein the examiner notes that the microprocessor executes the algorithm in FIG. 9b when the sensors determine that the inflatable bag needs to be deflated when it exceeds a pressure level inputted from a user see also claim 29) and stop exhausting the gas from the first inflatable/contractible bag in a case where the pressure in the first inflatable/contractible bag measured by the pressure sensor drops below a predetermined lower limit value. (Stolpmann: FIG. 9A steps (330) and (332) see claim 29)
	It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Heaton, as modified, to have a control part and pressure sensor capable of controlling the pressure of the inflatable bags as taught by Stolpmann since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than allow for the bags to maintain a predetermined position of a patient by making sure that the pressure doesn’t fall below or rise above a certain level in which one of ordinary skill in the art would have recognized as a predictable result.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ORTIZ whose telephone number is (303)297-4378. The examiner can normally be reached Monday - Friday 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C.O./Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673